Citation Nr: 9916510	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1989.  This case was remanded by the Board of Veterans' 
Appeals (Board) in February 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development.  Jurisdiction over the 
claims folder was subsequently transferred to the RO in New 
York, New York.  The case was returned to the Board in May 
1999.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  There veteran's asthma is not more than mild; pulmonary 
function studies (PFS) have shown forced expiratory volume in 
one second (FEV-1) of greater than 90 percent of predicted 
and FEV-1/forced vital capacity (FVC) of greater than 80 
percent; the veteran does not require daily inhalational or 
oral bronchodilator therapy or anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
respiratory disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The veteran contends that his service-connected asthma is 
more severe than indicated by the 10 percent evaluation 
assigned because it causes shortness of breath and wheezing 
and prevents him from obtaining and holding certain types of 
employment.

On VA examination in January 1993, the veteran complained of 
an increase in his respiratory symptomatology since moving 
from Florida to Iowa.  He said that his asthma attacks no 
longer occurred just with exercise, but occurred at rest and 
were worse in cold weather and with stress.  He also noted 
that his attacks used to stop by themselves but that lately 
he needed an inhaler to stop the attacks.  He had 
approximately four episodes a week.  Physical examination of 
the respiratory system revealed that the veteran's lungs were 
clear to percussion and auscultation without crackles or 
wheezes.  There was no prolongation of the expiratory phase, 
and examination of the extremities demonstrated no cyanosis 
or clubbing.  Chest X-rays showed mild hyperinflation of the 
lung fields without bullae formation; there was slight 
narrowing of the mediastinum.  Reversible airways disease was 
diagnosed.  The veteran indicated on PFS in January 1993 that 
he got dyspnea after walking more than 100 yards and that he 
had a productive cough and frequent wheezing.  The results of 
these PFS were considered normal with FEV-1 of 91 percent of 
predicted and FEV-1/FVC of 97 percent.

On VA respiratory examination in December 1997, the veteran 
complained of a chronic cough productive of scanty yellow 
sputum and of wheezing approximately two times a week; his 
wheezing was relieved by an inhaler.  He said that he was 
able to walk one mile.  Triggers for asthma included stress, 
overexertion, upper respiratory infections, and cigarette 
smoke.  On physical examination the veteran's lungs were 
clear to auscultation, and there was no cyanosis or clubbing 
of the extremities.  Chest X-rays were considered normal.  It 
was noted that PFS showed reduced lung volumes and normal 
flow rates increase after bronchodilator.  The diagnosis was 
bronchial asthma.

On VA respiratory examination in November 1998, the veteran's 
complaints were essentially the same as in December 1997, 
with twice weekly attacks of wheezing; he said that he was 
able to walk 1-2 miles.  He used an inhaler as needed.  His 
lungs were described as clear.  PFS revealed a FEV-1 of 92 
percent of predicted and a FEV-1/FVC of 86 percent.  The 
diagnoses were history of bronchial asthma and mild 
restrictive lung disease.

The veteran is currently assigned a 10 percent evaluation for 
asthma under Diagnostic Code 6602.  The Board notes that 
effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46727 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Consequently, the Board will proceed to 
analyze the veteran's increased rating claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

Under the former criteria, a 10 percent evaluation is 
warranted for mild bronchial asthma involving paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation is 
warranted for moderate bronchial asthma involving rather 
frequent asthmatic attacks (separated by only 10-14 day 
intervals), with moderate dyspnea on exertion between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the amended criteria, a 10 percent evaluation is 
warranted when the veteran has FEV-1 of between 71 and 80 
percent of predicted, or FEV-1/FVC of 71 to 80 percent, or 
uses intermittent inhalational or oral bronchodilator 
therapy; a 30 percent evaluation is warranted when the 
veteran has FEV-1 between 56 and 70 percent of predicted or 
FEV-1/FVC of between 56 and 70 percent, or requires daily 
inhalational or oral bronchodilator therapy, or requires 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).

The clinical evidence of record does not show more than mild 
bronchial asthma.  The results of pulmonary function studies 
do not support the assignment of an evaluation in excess of 
10 percent under the former or amended criteria.  The 
physical findings on the VA examinations were normal with no 
dyspnea.  The record does not show and the veteran has not 
contended that he requires anti-inflammatory medication.  
Although the veteran alleges that he has frequent asthma 
attacks and uses an inhaler frequently, he has been requested 
to identify health care providers who may possess records 
supportive of his claim but has failed to do so.  The record 
contains no medical evidence documenting treatment of the 
veteran for asthma during the period relevant to this claim.  
Moreover, the record contains no other evidence which 
substantiates the veteran's contentions.  Therefore, the 
Board must conclude that the disability picture does not more 
nearly approximate the criteria for an increased evaluation 
of 30 percent under either the rating criteria in effect 
prior to October 7, 1996, or the criteria effective beginning 
on October 7, 1996.  Accordingly, an increased evaluation is 
not warranted.

ORDER

An evaluation in excess of 10 percent for asthma is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

